               Case 3:19-cv-06244-MLP Document 3-2 Filed 12/27/19 Page 1 of 14
                                                                                                          E-F D
                                                                  Insurance Commissioner           N COUNTY CL RK S OFF CE
                                                                  ACCEPTED SOP                   P ERCE COUNTY WASH NGTON


 1
                                                                    NOV Z 6 2019                    November 21 2019 10:29 AM

                                                                                                            KEVIN STOCK
                                                                   TIME              _                     COUNTY CLERK
 2
                                                                                                          N0:19-2 2285-0
 3

 4

 5

 6

 7

 8                   IN THE SUPERIOR COURT FOR THE STATE OF WASHINGTON
                                  IN AND FOR PIERCE COUNTY
 9

10

11 '
         BENJAMIN ZIELINSKI,                               NO.
12 I
                                Plaintiff,                 CLASS ACTION COMPLAINT FOR
13 'I                                                      DAMAGES FOR BREACH OF
                V.                                         CONTRACT
14
         FIRST NATIONAL INSURANCE
15       COMPANY OF AMERICA,
16
                               Defendant.
17

18
               COMES NOW BENJAMIN ZIELINSKI (hereinafter "Mr. Zielinski" or "Plaintiff') the
19
        above-named Plaintiff, and alleges against the above-named Defendant, FIRST NATIONAL
20
        INSURANCE COMPANY OF AMERICA (hereinafter "Defendant" or "SAFECO") as the
21

22
        proposed Representative of a Class to be comprised of certain insureds of SAFECO with

23      policies issued in the State of Washington, as follows:
24
                             I. INTRODUCTION & STATEMENT OF FACTS
25
               1.1     SAFECO has advertised, solicited, and sold private passenger automobile
26
        insurance policies providing 1st party Underinsured Motorist property damage coverage ("UIM
27

28
        PD") in the State of Washington. This SAFECO coverage provides, consistent with the


        COMPLAINT FOR DAMAGES - 1                                                        Law Offices of
                                                                               STEPHEN M. HANSEN, P.S.
                                                                                 1821 Dock Street, Sulte 103
                                                                                 Tacoma Washington 98402
                                                                                       (253)302 5955
              Case 3:19-cv-06244-MLP Document 3-2 Filed 12/27/19 Page 2 of 14




 1
       requirements of RCW 48.22.030, and copying the relevant statutory coverage language from
 2
       RCW 48.22.030(2), payment for
 3

 4            damages which an insured is legally entitled to recover from the owner or
              operator of an underinsured motor vehicle because of property damage caused
 5            by an accident. (Bolding in original).
 6
              1.2     On July 26, 2017, Mr. Zielinski's automobile, a 2017 Volkswagen Golf R, was
 7
       damaged when it was hit, while parked, by another vehicle. Plaintiff's vehicle, as shown by the
 8
       repair estimate, required body and/or paint work to the right quarter panel, rear bumper, and rig]
 9

10     rear door. The cost of repair for the damage was approximately $1,434.09. Mr. Zielinski was

11     not present at the time of the collision and the at-fault driver made no effort to contact Mr.
12
       Zielinski or to accept responsibility for the collision. Mr. Zielinski filed a Vehicle Collision
13
       Report with law enforcement authorities and thereafter presented a claim to SAFECO to
14
       compensate him for the damage to his vehicle pursuant to the UIM PD provisions of his insuring
15

16     agreemerit with SAFECO.

17            1.3     SAFECO investigated the facts of the claim, determined fault, and any
18
       comparative liability, and the estimated cost of repairs of Plaintiff's vehicle, recording each in
19
       SAFECO's claims files. Based upon its investigation, SAFECO elected to repair Mr. Zielinski's
20
       vehicle, and did so, again based upon its investigation, under the UIM PD provision of the
21

22     policy. This determination by SAFECO entitled Plaintiff to the benefits available under the

23     insuring agreement and Washington law for payment of losses caused by uninsured/underinsu
24
       motorists, and nothing further was required from Plaintiff to obtain these benefits.
25
              1.4     However, while it paid for repairs to Mr. Zielinski's vehicles, those repairs did
26 i
       not, nor could they, fully restore Mr. Zielinski's vehicle to its pre-accident condition. When
27

28 I   certain automobiles—those within the proposed Class—sustain damage to their structural

       COMPLAINT FOR DAMAGES - 2                                                         Law Offices of
                                                                                 STEPHEN M. HANSEN, P.S.
                                                                                   1821 Dock Street, Sulte 103
                                                                                   Tacoma Washington 98402
                                                                                         (253) 302 5955
            Case 3:19-cv-06244-MLP Document 3-2 Filed 12/27/19 Page 3 of 14




 1
     systems and bodies, they cannot be fully repaired to their pre-accident condition and are, as a
 2
     result, tangibly different than they were pre-accident. This damage which cannot be fully
 3

 4   repaired causes the vehicles to suffer a loss in value at the time of the accident called

 5   "diminished value." Mr. Zielinski's 2017 Volkswagen Golf R, which required body/paint repair
 6
     work to the right quarter panel, rear bumper cover, and right rear door, is an example of a vehicli
 7
     that could not be fully repaired to its pre-loss condition and therefore suffered diminished value.
 8
            1.5     In Washington State, unlike in most other States, UIM PD coverage is mandatory
 9

10   coverage, unless it is expressly declined in writing. UIM PD is made available "for the

11   protection of persons insured thereunder who are legally entitled to recover damages from
12
     owners or operators of underinsured motor vehicles, hit-and-run motor vehicles, and phantom
13
     vehicles because of ... property damage, resulting therefrom." RCW 48.22.030(2) (emphasis
14
     added). This statutorily prescribed coverage applies when the at-fault driver (or hit and run at-
15

16   fault driver) does not have liability insurance (or sufficient insurance) to cover the "applicable

17   damages which the covered person is legally entitled to recover." RCW 48.22.030(1) (emphasis
18
     added). As with SAFECO's own policy language, what triggers coverage, (i.e., the words
19
     "property damage"), means "physical damage to the insured motor vehicle." RCW
20
     48.22.030(3). The plain and undisputable language of RCW 48.22.030 shows that it is designed
21

22   to protect Washington insureds from uninsured or underinsured motorists by allowing them to

23   collect their "legally entitled damages" from their own insurer under UIM PD.
24
            1.6     Materially identical UIM language to that in SAFECO's policy has been found to
25
     cover not simply the "physical damage" to the vehicle, but also those damages which resulted
26
     from the vehicle sustaining property damage. (Kalles v. State Farm Mut. Auto. Ins. Co., 7 Wn.
27

28   App.2d 330, 433 P.3d 523 (2019)). Moreover, coverage for diminished value has been held to

     COMPLAINT FOR DAMAGES - 3                                                         Law Offices of
                                                                               STEPHEN M. HANSEN, P.S.
                                                                                 1821 Dock Street, Sulte 103
                                                                                 Tacoma Washington 98402
                                                                                       (253) 302 5955
             Case 3:19-cv-06244-MLP Document 3-2 Filed 12/27/19 Page 4 of 14




 1'
      be mandatory and non-excludable under Washington's UIM statute. Pacheco v. Oregon Mut.
 2
      Ins. Co., _ Wn. App.2d. _, 2019 WL 3887405, ¶19 (2019) ("An express policy exclusion for
 3

 4    coverage for diminished value of the damaged vehicle is therefore contrary to the UIM statutory

 5    language").
 6
             1.7     In Washington, it is long established that the compensatory damages one can
 7
      recover from an at-fault driver in this State includes what the law refers to as "Diminished
 8
      Value." In Kane v. Nakamoto, 113 Wash. 476, 481, 194 Pac. 381 (1920), the Washington State
 9

10    Supreme Court held that the measure of damages for injury to a car would be the decrease in the

11    fair market value thereof. That rule has been reaffirmed more recently in Pugel v. Monheimer,
12
      83 Wn. App. 688, 690-91, 922 P.2d 1377 (1996) ((damages to real property) ""The owner is
13
      entitled to damages for both the reasonable and necessary repair costs and the diminution in
14
      value remaining after the repairs."") and in Moeller v. Farmers Ins. Co. of Wa., 173 Wn.2d 264,
15

16    267 P.3d 998 (2011) (automobile damages). As WPI 30.12 states, the "compensatory damages"

17    i-ecoverable under Washington law include "The reasonable value of necessary repairs to any
18
      property that was damaged plus the difference between the fair cash market value of the properh
19
      immediately before the occurrence and its fair cash market value after it is repaired."
20
             1.8     Here, despite the above, and the relevant statutory language (identified by
21

22    SAFECO itself in its insuring clause) the Mr. Zielinski's insuring agreement attempted to

23    expressly excluded diminished value as follows:
24
             EXCLUSIONS
25
             A.      We do not provide Underinsure Motorists Coverage for property damage
26                   sustained by any insured:
27

28


      COMPLAINT FOR DAMAGES - 4                                                        Law offices of
                                                                               STEPHEN M. HANSEN, P.S.
                                                                                 1821 Dock Street, Sulte 103
                                                                                 Tacoma Washington 98402
                                                                                      (253)302 5955
              Case 3:19-cv-06244-MLP Document 3-2 Filed 12/27/19 Page 5 of 14




 1
              8.       For diminution in value for your covered auto. l (Bolding in original).
 2
              1.9      Plaintiff alleges that despite the specific mandates of RCW 48.22.030, RCW
 3

 4,   48.22 et seq., (as confirmed in Pacheco v. Oregon Mut. Ins. Co., _ Wn. App.2d. _, 2019 WL

 5I   3887405, ¶19 (2019)), SAFECO improperly excluded coverage for "diminution in value." As
 6
      found in Pacheco, the legislative mandate of RCW 48.22.030 protects Washington insureds fron
 7
      uninsured or underinsured motorists by allowing them to collect for the damage to their own
 8
      vehicles from their own insurer under UIM PD. As a result, the purported exclusion of
 9

10    diminished value in SAFECO's standard form policy reduces the minimum coverage mandated

11    by statute and is void and unenforceable.
12
              1.10 Like all other members of the proposed Class, when Plaintiff presented his
13
      vehicle to SAFECO to have his property loss adjusted and paid, SAFECO, who inspected the
14
      vehicle, did not adjust the loss to include diminished value loss. SAFECO therefore failed to
15

16    compensate Mr. Zielinski and the members of the putative Class for their "legally entitled (i.e.,

17    diminished value) damages" as a result of the exclusion which is not permitted under the
18
      language of RCW 48.22.030 and Washington Case law.
19

20                               II. THE PARTIES, JURISDICTION, VENUE

21            2.1 The Defendant, FIRST NATIONAL INSURANCE COMPANY OF AMERICA,
22
      is a foreign insurer which sells insurance and adjusts losses throughout the State of Washington,
23
      and conducts substantial, continuous and ongoing business in Pierce County with Plaintiff and
24
      may other. Venue is therefore proper pursuant to RCW 4.12.025 section (1) and (3) (d) in this
25

26    county as the county in which the Defendant transacts substantial and continuous business.

27

28    I The insuring agreement, in its "DEFINITIONS" section at p. 1, provides that "Diminution in Value" means the
      actual or perceived loss in market or resale value which results from a direct and accidental loss."
      COMPLAINT FOR DAMAGES - 5                                                                  Law offices of
                                                                                         STEPHEN M. HANSEN, P.S.
                                                                                           1821 Dock Street, Sulte 103
                                                                                           Tacoma Washington 98402
                                                                                                 (253)302 5955
              Case 3:19-cv-06244-MLP Document 3-2 Filed 12/27/19 Page 6 of 14




 1
       SAFECO's operations and principle place of business are located in King County at 1001 Fourth
 2
       Ave., Seattle, WA 98154, see h.ttt3s:i<'wtivc4•.sa:t:eco.com;about/office-locat.io.ns. SAFCO conducts
 3

 4     business in Pierce County and all other counties of this State.

 5             2.2    Plaintiff is a resident of Pierce County, Washington.
 6
               2.3    The claims asserted herein exceed the minimum jurisdictional amount of this
 7
       Court but are far less than $75,000 per Class Member.
 8
               2.4    All members of the proposed Class are insured under policies issued in and for
 9

10     the State of Washington for vehicles registered in the State of Washington. As a result, nearly

11     all proposed Class members are Washington residents and citizens. Less than one percent (1%)
12
       of the members of the proposed Class will be citizens of other States, but nonetheless will be
13
       connected to Washington State via their vehicles and insurance policies.
14
               2.5    On information and belief, the proposed Class will include approximately 3,723
15

16 '   claims. This number is derived from Defendant's comparative market share in Washington for

17     first party personal-line property damage coverage, the sizes of prior classes in which insurers
18
       have provided (always slightly over-inclusive) matching the Class Definition in discovery, and
19
       the findings of a federal court on the number of class members meeting the same class
20
       definition.
21

22            2.6     Additionally, average diminished value loss damages have been calculated in

23     other actions by applying Plaintiff's approach to damages (a statistical regression analysis of
24
       vehicle sale prices) based upon a sampling of claims. Using the most recent of these average
25
       losses — after accounting for prior overlapping damage which can be removed from the
26
       recoverable damages — there will be approximately $1,158 per claim in compensatory damage. '
27

28


       COMPLAINT FOR DAMAGES - 6                                                         Law Offices of
                                                                                 STEPHEN M. HANSEN, P.S.
                                                                                   1821 Dock Street, Sulte 103
                                                                                   Tacoma Washington 98402
                                                                                        (253)302 5955
             Case 3:19-cv-06244-MLP Document 3-2 Filed 12/27/19 Page 7 of 14




 1
             2.7     These figures determine that the total amount sought in compensatory damages
 2i
      in this action will be no more than $4,311,234. Neither prospective injunctive relief, nor treble
 3

 4    damages are sought.

 5           2.8     While this case is unlikely to involve a coverage question in light of binding
 6
      Washington Case law finding an exclusion for diminished value recoverable under Moeller III
 7
      (the relief sought in this case) to be void, should SAFECO nevertheless contend that its
 8
      exclusion is not void, the issue is a matter of contractual and statutory interpretation which is
 9

10    easily resolved. The undersigned counsel has been counsel in various cases which addressed

11    coverage language including Moeller III, Kalles, and Pacheco, and has repeatedly (including
12
      prior to Kalles and Pacheco) briefed the issues involved. The meaning of the policy and
13
      statutory language at issue in this case (i.e. the coverage issue if one were asserted) is distinct
14
      and separable from any other issues and has been addressed in all prior cases as a distinct
15

16    question of law. To the extent SAFECO were, despite the holdings of Kalles and Pacheco, to

17    attempt to assert a coverage issue as a defense, it would raise no factual issues and can be
18
      addressed for at most $40,000 in lodestar fees, including any appeal., with loadstar fees likely
19
      being far less given that the issues have already been briefed in prior cases. As such, given that
20
      any recoverable Olympic Steamship fees would not exceed $40,000 in total, and further that
21

22    Plaintiff pleads only for the $200.00 statutory fee award to the prevailing party, the maximum

23    amount in controversy in this matter will be less than $4,351,434. Therefore, jurisdiction under
24
      the Class Action Fairness Act of 2005 ("CAFA") does not exist, as the amount in controversy is I
25
      far less than $5,000,000.00.
26
                         IV. COMMON COURSE OF CONDUCT BY SAFECO
27

28           4.1     SAFECO solicits and advertises for consumers to purchase UIM coverage for

      COMPLAINT FOR DAMAGES - 7                                                          Law Offices of
                                                                                 STEPHEN M. HANSEN, P.S.
                                                                                   1821 Dock Street, Sulte 103
                                                                                   Tacoma Washington 98402
                                                                                        (253) 302 5955
                Case 3:19-cv-06244-MLP Document 3-2 Filed 12/27/19 Page 8 of 14




  1
         their vehicles from SAFECO.
  2
                4.2     The policy that SAFECO issued to all members of the proposed Class promised
  3

 4       as follows:

  5             damages which an insured is legally entitled to recover from the owner or
                operator of an underinsured motor vehicle because of property damage caused
 6
                by an accident. (Bolding in original).
 7
                4.3     Plaintiff elected to make a claim under his UIM policy for his loss due to the at
  8
         fault driver being underinsured. The language in the policies falling within the Class has been
  9

10       authoritatively construed in the Moeller, Kalles and Pacheco decisions as providing diminished

11       value coverage, and to not allow the exclusion of such coverage. SAFECO neither adjusted
12
         UIM claims to address the damage which results from diminished value, nor paid full and fair
13
         diminished value damages on UIM claims, and such sums remain owing under the policies
14
         SAFECO issued.
15

16                                   V. CLASS ACTION ALLEGATIONS

17              5.1     This action is brought as a class action under Superior Court Civil Rule 23.
18
         SAFECO's conduct has been systematic and continuous and has affected large numbers of
19
         SAFECO policy holders over time in Washington. Plaintiff brings this class action to secure
20
         redress for SAFECO's uniform and common practice of excluding coverage for diminished
21

22       value losses so that SAFECO has failed to restore them to their pre-loss condition, including

23       compensation for value, by failing to compensate Class Members for their losses when their
24
         vehicles have unavoidable tangible differences after repair. SAFECO's conduct has been
25
         uniform throughout the Class Period.
26
                5.2     All members of the proposed Class have fully complied with all pertinent policy
27 I'i

28 I     provisions to receive payment under their policies from SAFECO. Each member of the

         COMPLAINT FOR DAMAGES - 8                                                       Law Offices of
                                                                                 STEPHEN M. HANSEN, P.S.
                                                                                   1821 Dock Street, Sulte 103
                                                                                   Tacoma Washington 98402
                                                                                        (253) 302 5955
              Case 3:19-cv-06244-MLP Document 3-2 Filed 12/27/19 Page 9 of 14




 1
       proposed Class has presented a claim to SAFECO or its agents to have the loss fully adjusted,
 2
       and SAFECO has failed to adjust their claim to include diminished value, or to pay the loss
 3

 4     fully. No further performance is required by any member of the proposed Class to secure all

 5     available coverages and benefits provided by the SAFECO policy.
 6
              5.3     Plaintiff seeks certification of the following Class:
 7
              All SAFECO Insurance Company insureds with Washington policies issued in
 8'           Washington State, where the insureds' vehicle damages were covered under
 91           Underinsured Motorist coverage, and

10                          1. the repair estimates on the vehicle (including any
                      supplements) totaled at least $1,000; and
11
                              2. the vehicle was no more than six years old (model year
12
                      plus five years) and had less than 90,000 miles on it at the time of
13                    the accident; and

14 '                        3. the vehicle suffered structural (frame) damage and/or
                      deformed sheet metal and/or required body or paint work.
15
              Excluded from the Class are (a) claims involving leased vehicles or total losses, and (b)
16 ,
              the assigned judge, the judge's staff and family.
17 I
              5.4     Membership in the Class is so numerous as to make it impractical to bring all
18
       Class members before the Court. The exact number of Class members is unknown but can be
19

20     readily determined from the records maintained by SAFECO. Plaintiff believes based upon

21     discovery in prior cases that the Class size will be approximately 3,723 claims, based on a
22
       similar, but slightly smaller, number of SAFECO insureds (some Class members will have more
23
       than one qualifying accident).
24
              5.5     Plaintiff is a typical member of the Class. He purchased a SAFECO automotive
25

26     policy, paid premiums, and made a claim for loss when his insured automobile was damaged in

27     an accident. He filed a claim and made his vehicle available to SAFECO for determination and
28


       COMPLAINT FOR DAMAGES - 9                                                      Law Offices of
                                                                               STEPHEN M. HANSEN, P.S.
                                                                                1821 Dock Street, Sulte 103
                                                                                Tacoma Washington 98402
                                                                                     (253)302 5955
            Case 3:19-cv-06244-MLP Document 3-2 Filed 12/27/19 Page 10 of 14




 1
     payment of his loss. SAFECO then failed to adjust the loss to include diminished value, nor to
 2
     pay that loss.
 3

 4          5.6       As in the Moeller and other decisions, there are numerous and substantial
 5   questions of law and fact common to all of the members of the proposed Class which
 6
     predominate over any individual issues. Included within the common questions of law and fact I
 7
     are:
 8
            (a) Whether SAFECO was contractually obligated to provide payment for diminished
 9

10                value to its UIM insureds;

11
            (b) Whether Plaintiff and the members of the proposed Class had any further obligations I
12
                  before having their UIM losses adjusted by SAFECO to include diminished value;
13

14
            (c) Whether SAFECO breached its contracts of insurance with the Class by failing to

15                pay diminished value in UIM claims;
16
            (d) Whether SAFECO breached its contracts of insurance with the Class by failing to
17
                  adjust losses to include diminished value;
18

19
            (e) The measure of damages for diminished value for the Class and its amount; and

20          (f) Whether Class members' vehicles were tangibly different after an accident and
21
                  repair compared to before the accident, or if only "intangible" and invisible
22
                  differences remain after repair.
23

24          5.7       Plaintiff has no interests adverse to the interests of other members of the

25   proposed Class, and he will fairly and adequately protect the interests of the Class.
26
            5.8       Plaintiff has retained the undersigned counsel, who are experienced and
27
     competent in the prosecution of class actions and complex litigation and have extensive
28


     COMPLAINT FOR DAMAGES - 10                                                         Law Offices of
                                                                                STEPHEN M. HANSEN, P.S.
                                                                                  1821 Dock Street, Suite 103
                                                                                  Tacoma Washington 98402
                                                                                       (253) 302 5955
            Case 3:19-cv-06244-MLP Document 3-2 Filed 12/27/19 Page 11 of 14




 1
     experience with litigation involving diminished value, and who have the resources and
 2
     experience necessary to prosecute this case.
 3

 4           5.9     A class action is superior to other available methods for the fair and efficient

 5   adjudication of this controversy. Absent a class action, due to the refusal of SAFECO to adjust
 6
     and fairly pay the loss, the Class members will continue to suffer damage and SAFECO's
 7
     conduct will proceed without effective remedy.
 8
             5.10 Individual members of the proposed Class have little interest or ability to
 9

10   prosecute an individual action due to the complexities of the issues involved, the costs of

11   assembling proof of the amount of diminished value, the time required, and the relatively small,
12
     although significant (likely averaging around $1,158 per accident once prior overlapping
13
     damage is removed) damages suffered by each meinber of the proposed Class.
14
             5.11 This action will allow the orderly, fair, and expeditious administration of Class
15

16   claims; economics of time, effort, and expense will be fostered; and uniformity of decisions will

17   be ensured. As with prior diminished value cases in this country, collective adjudication will
18
     allow sufficient proof and expertise to be assembled to value fairly and to prove the losses at
19
     issue. It will allow a proper and common adjudication of Class wide methods of determining
20
     the amount of diminished value loss, as compared to the common method used by SAFECO.
21

22           5.12 This action will present no difficulties which would impede its management by

23   this Court as a class action, and a class action is the best available means by which Plaintiff and
24
     the members of the proposed Class can seek redress for the harm caused to them by SAFECO.
25
                   VI. PLAINTIFF'S CAUSE OF ACTION: BREACH OF CONTRACT
26
             6.1     Plaintiff realleges the allegations contained in the previous paragraphs as if fully
27

28   set forth herein.

     COMPLAINT FOR DAMAGES - 11                                                        Law Offices of
                                                                               STEPHEN M. HANSEN, P.S.
                                                                                 1821 Dock Street, Sulte 103
                                                                                 Tacoma Washington 98402
                                                                                      (253) 302 5955
            Case 3:19-cv-06244-MLP Document 3-2 Filed 12/27/19 Page 12 of 14




 1'
              6.2      Plaintiff and members of the proposed Class entered into contracts with
 2

 3
      SAFECO which were identical in all material respects. They paid all required consideration in

 4    the form of premium for the coverage afforded by the SAFECO policy. They complied with all

 5    conditions precedent under the SAFECO policies and presented their claims. As to each claim,
 6
      before paying to repair the vehicle, SAFECO found UIM PD coverage to exist and to apply and
 7
      all conditions precedent to payment to be satisfied.
 8

 9
             6.3       SAFECO was obligated under the policy and Washington Law to cover and,pay

10    diminished value damages on these losses. SAFECO breached the express provisions of the

11    policy and its contract with Plaintiff and members of the Class by not fully restoring vehicles to
12
      their pre-loss value and then not paying for the resulting diminished value on those vehicles
13
      (such as those within the Class) which resulted.
14
             6.4       As a direct and foreseeable consequence of the foregoing, Plaintiff and the
15

16    members of the Class have been damaged by receiving less (in the form of the difference in the

17    pre-accident market value of the vehicle and its market value as a vehicle repaired to industry
18
      standards) than they would have received had SAFECO paid the amounts Plaintiff and members
19
      of the Class were entitled to, in an amount to be determined at trial.
20
                                          VII. PRAYER FOR RELIEF
21

22           7.1       Plaintiff and the members of the proposed Class have been injured as a result of

23    SAFECO's conduct as described above. As a result, Plaintiff and the members of the proposed
24
      Class are entitled to and pray for the following relief:
25
             1. Payment of the difference between the insured vehicle's pre-loss market value and
26
                    its market value as a repaired vehicle after the accident;
27

28           2. Costs of suit pursuant to RCW 4.84.015 ($200);


      COMPLAINT FOR DAMAGES - 12                                                        Law Offices of
                                                                                 STEPHEN M. HANSEN, P.S.
                                                                                  1821 Dock Street, Sulte 103
                                                                                  Tacoma Washington 98402
                                                                                        (253)302 5955
           Case 3:19-cv-06244-MLP Document 3-2 Filed 12/27/19 Page 13 of 14




 1
            3. Post judgment interest on the judgment at the rate provided by law from the date of
 2
                judgment until paid; and
 3

 4          4. For such other relief as is deemed just, equitable and necessary to effectuate the

 5              Court's Orders and Judgment.
 6
            WHEREFORE, THE FORGOING BEING CONSIDERED, Plaintiff respectfully
 7
     requests that the Court certify this case as a Class Action and that judgment be entered for the
 8
     Plaintiff and members of the proposed Class against SAFECO for the damages described above,
 9

10   and for any orders necessary to effectuate this Court's Judgment.

11
            DATED this 21 St day of November, 2019.
12
                                           Law Offices of STEPHEN M. HANSEN, P.S.
13

14                                                            ~                  '—
15                                               4:
                                           STEPHEN M. HANSEN, WSBA #15642
16
                                           Of Attorneys for Plaintiff
17
                                           Scott P. Nealey
18                                         (To be admitted Pro Hac Vice)
                                           Law Office of Scott P. Nealey
19
                                           71 Stevenson St #400
20                                         San Francisco, CA 94105
                                           Phone: 415-231-5311
21                                         Fax: 415-231-5313
                                           Cellular: 415-640-4806
22
                                           sn ea 1 e v iii'; n eal eyl aw. com
23

24

25

26

27

28


     COMPLAINT FOR DAMAGES - 13                                                          Law Offices of
                                                                                  STEPHEN M. HANSEN, P.S.
                                                                                   1821 Dock Street, Sulte 103
                                                                                   Tacoma Washington 98402
                                                                                         (253) 302 5955
             Case 3:19-cv-06244-MLP Document 3-2 Filed 12/27/19 Page 14 of 14




 1
                                               VERIFICATION
 2

 3
             THE UNDERSIGNED verifies under penalty of perjury under the laws of the State of
       Washington as follows:
 4
               That as the above-named Plaintiff, I have read the above and foregoing Coniplaint, and ti
 5     the best of my knowledge the allegations contained therein are true and correct.
 6
              DATED AT Tacoma, Washington, this 14t('_da~f-NcyZembe.r,-20J9
 7

 8

 9

10

li

12 '

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


       COMPJ AINT FOR DAMAGES - 14                                                    Law Offices of
                                                                              S'fEPHEN M. HANSEN, P.S.
                                                                                1821 Dock Street, Suite 103
                                                                                Tacoma Washington 98402
                                                                                     (2531302 5955
